Citation Nr: 0624979	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  95-00 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel





INTRODUCTION

The veteran had active service from August 1961 to April 
1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 1994 and March 1995 rating decisions of 
the above Department of Veterans Affairs (VA) Regional Office 
(RO) which denied service connection for a nervous condition 
and post-traumatic stress disorder, respectively.  

This case was remanded in April 1998, November 2000, and 
January 2004 for additional development.  The case was 
returned to the Board in June 2006.  


FINDINGS OF FACT

The veteran does not have an acquired psychiatric disorder, 
to include PTSD, which is related to his military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by service, nor may a psychosis be 
presumed to have been incurred as a result of such service.  
38 U.S.C.A. §§ 1101, 11311, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159, 3.304(f), 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error (38 
U.S.C.A. § 7261(b)), what burden each party bears with regard 
to the Court's taking due account of the rule of prejudicial 
error, and the application of prejudicial error in the 
context of the VCAA duty to notify (38 U.S.C.A. § 5103(a)).  
Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

As noted, in Pelegrini, the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In the present case, 
the veteran was not provided notice consistent with the VCAA 
prior to the initial RO decision.  

The initial adjudication took place before enactment of the 
VCAA.  However, by letters dated in September 2001, February 
2004, and March 2006, VA informed the veteran of its duty to 
assist him in substantiating his claim under the VCAA, and 
the effect of this duty upon his claim.  These letters 
collectively informed the veteran of the requirements to 
establish a successful claim, advised him of his and VA's 
respective duties, and asked him to submit relevant 
information or evidence, to include any in his possession, to 
the RO.  The content of these letters substantially complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Furthermore, the March 2006 letter specifically 
informed the veteran of information regarding the assignment 
of a disability rating and effective date, should his claim 
be granted.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board therefore finds that the above referenced letters 
provided appropriate notice in this case this case.  As the 
Federal Circuit Court has stated, it is not required "that 
VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  Furthermore, in addition to those letters, the 
detailed June 2003 supplemental statement of the case (SSOC) 
informed the veteran of the pertinent law and what the 
evidence must show to substantiate his claim.  This SSOC also 
contained the new duty-to-assist regulation codified at 38 
C.F.R. § 3.159 (2005).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
Not only has he been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  Indeed 
the veteran has utilized this opportunity, as evidenced by 
three communications received from the veteran in March and 
October 2004.  These communications include a 4-page letter 
offering detailed argument directing VA to fully consider 
specific evidence of record, and an October letter 
accompanying a copy of the January 1962 U.S.S. William C. 
Lawe ship's deck log submitted by the veteran.  In a July 
2005 letter, the veteran's representative provided additional 
argument. Therefore, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the Board 
points out that the case was remanded in January 2004 for, 
among other reasons, to attempt to obtain addition 
information regarding the veteran's reported PTSD stressors 
for verification, and to conduct VA examinations.  Additional 
information has been received, and a VA examination was 
conducted in April 2006.  Furthermore, the veteran's 
representative informed VA in July 2006 that no additional 
evidence or argument was forthcoming.  

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claim, under both former law and 
the VCAA.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See 
also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc).

II.  Facts and analysis

A.  Post-traumatic stress disorder

Service connection for PTSD requires medical evidence  
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a).  There must also be a link, established by medical 
evidence, between the veteran's current symptoms and an in-
service stressor, as well as credible supporting evidence 
that any claimed in-service stressor(s) occurred.  See 38 
C.F.R.  § 3.304(f).  Under 38 C.F.R. § 4.125(a), a diagnosis 
of a mental disorder, including PTSD, must conform to the 
criteria of the Diagnostic and Statistical Manual for Mental 
Disorders, 4th ed. (DSM-IV).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone is 
accepted as conclusive evidence of the stressor's occurrence, 
and no further corroboration is necessary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f) (2005).  

If the evidence shows that the veteran did not serve in 
combat with enemy forces during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, then the 
veteran's lay testimony, standing alone, is insufficient to 
establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records, or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West v. Brown, 7, Vet. App. 70, 76 
(1994), see also Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

In the present case, the veteran does not contend, nor does 
his military service record show, that he engaged in combat 
with the enemy.  Rather, the veteran asserts that his PTSD is 
connected to two in-service stressors.  First, that, while 
steaming in the waters near Guantanamo Bay, Cuba, his duty 
station, the U.S.S. William C. Lawe (DD 763), was placed on 
high alert status in anticipation of an imminent attack by 
hostile forces.  Second, that his boot camp company, along 
with two other companies, were transported to New Jersey 
aboard three aircraft and one of the aircraft, on which he 
was not a passenger, crashed, killing many of those aboard.  
He claims that his subsequent awareness of this crash and 
observation of grieving family members constitutes the 
requisite stressor.  

Of record is the Ship's Deck Log of the U.S.S. William C. 
Lawe (DD763) from January 1, 1962, to January 31 1962.  The 
veteran was attached to this ship from December 1 1961, to 
April 1962.  The ship's deck log indicates that in January 
1962 the ship was on Condition III, in gunfire support 
status, and on 15 minutes notice of getting underway.  The 
veteran has submitted no evidence to verify the occurrence of 
a plane crash shortly after he left boot camp in November 
1961.  However, as explained below, verification of the crash 
would not change the outcome of the present decision.

The veteran points to several medical opinions of record 
which indicate that he has PTSD.  These include January 1998 
and April 1999 letters from a VA staff psychiatrist stating 
that the veteran has PTSD; a June 1999 report of examination 
by G.H., Ph.D., who diagnosed the veteran with PTSD; a July 
2002 examination by a VA psychiatrist that provided a 
diagnosis of PTSD; and outpatient clinic notes, of a VA 
psychiatrist, that list PTSD as an assessment..  However, 
also of record is a PTSD examination in June 1995, a July 
1997 PTSD clinical intake team report and an April 2006 
examination report, all of which failed to diagnose PTSD.  
The July 1997 assessment and the April 2006 examination, both 
conducted by VA Ph.D. practitioners, specifically stated that 
the veteran did not suffer from PTSD.  

The credibility and weight to be attached to such opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater 
weight may be placed on one examiner's opinion over another 
depending on factors such as reasoning employed by the 
examiners and whether or not (or the extent to which) they 
have reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  

As stated above, for VA compensation purposes, PTSD diagnoses 
must conform to criteria set out in the DSM IV and the 
veteran's PTSD must be the result of verified in-service 
stressors.  The report of the VA examination conducted in 
March 2003 states, "His posttraumatic stress disorder is 
directly related to the stressor verified in his C-file".  
While the report contains veteran-reported history that he is 
hypervigilant and avoids things that remind him of the Navy, 
the report is devoid of any explanation as to what specific 
aspects of the Navy the veteran is seeking to avoid, or the 
intensity or frequency of the veteran's reported 
hypervigilance and avoidance.  The report does not identify 
or discuss the purprted "stressor verified in his C-file", 
which, given that at the pertinent time there was no verified 
stressor, casts doubt on the validity of the statement that 
the veteran's PTSD is related to such stressor.  Finally, the 
report does not provide a rationale for how the alleged 
stressor or the veteran's symptoms conforms to the criteria 
under DSM IV.

Also of record is a June 1999 examination by G.H., Ph.D., in 
connection with a claim for benefits from the Social Security 
Administration.  This examiner diagnosed the veteran with 
PTSD, stating that he served in Cuba during the Bay of Pigs 
invasion.  The examiner does not link the diagnosis to any 
specific event, stating only that the veteran attempts to 
avoid thoughts associated with wartime trauma, and to avoid 
activities that arouse recollections of the trauma.  Given 
that the veteran did not begin any military service until 
after the April 1961 Bay of Pigs invasion, little value can 
be placed on this report, as the diagnosis is based on either 
an inaccurate historical account provided by the veteran or 
an obvious misunderstanding on the part of the examiner as to 
what events the veteran actually experienced.  There is no 
discussion of any particular stressor, only a reference to 
"war time trauma".  Again, no rationale is provided as to 
how the claimed stressor satisfies the criteria of DSM IV, or 
specifically how the veteran's symptoms meet the criteria for 
PTSD under the DSM-IV.  For these reasons, this report has 
negligible probative value.  

The other evidence in support of a finding of service 
connection for PTSD is even less compelling.  The letters 
from a VA staff psychiatrist, dated in January 1998 and April 
1999, simply make declaratory statements that, in the 
physician's professional opinion, the stressors the veteran 
experienced while in service in Cuba are causally related to 
his PTSD.  No rationale is given for these statements.  The 
July 19, 2001, clinic notes merely list PTSD, along with 
social phobia and dysthymia, as assessments, but provide no 
discussion as to how the physician arrived at the assessment 
of PTSD, other than stating that the veteran ruminates 
obsessively about his failure in the Navy.  Furthermore, this 
examiner does not discuss the requirements of PTSD under DSM-
IV, or how the claimed stressor or the veteran's symptoms 
meet those requirements.  

In contrast to the above reports, the April 2006 VA 
examination report provides extensive, well reasoned, and in-
depth rationale for finding that the veteran does not suffer 
from PTSD under DSM-IV criteria.  This examiner found that 
the veteran's current described symptoms did not meet the 
requisite criteria and that the claimed stressor did not 
satisfy the criteria for a traumatic event under DSM-IV.  
Finally, the examiner stated that objective test results, a 
score of 69 on the Mississippi Scale, is well below the 
cutoff of 107 and is not consistent with test results for 
persons suffering from PTSD.  

The April 2006 examiner explains that the claimed stressor of 
being present in Cuba during high alert status does not meet 
the required criteria for a traumatic event under DSM IV.  
She explains that no attack ever took place while the veteran 
served in Cuba, so the veteran did not experience or witness, 
nor was he confronted by an event that involved actual or 
threatened death or serious injury or threat to the physical 
integrity of self or others.  


The Board notes that the only verified event claimed by the 
veteran is that during his assignment aboard the U.S.S. 
William C. Lawe the ship was on high alert status.  This was 
the only verified stressor and the only one discussed by the 
examiner.  While the plane crash which allegedly occurred 
shortly after the veteran left boot camp has not been 
verified, the Board finds, without any need to doubt his 
account, that the veteran's limited relationship to the crash 
would not qualify as a traumatic event under DSM IV.  There 
is no medical opinion to the contrary.  The veteran does not 
claim to have been on that particular aircraft, or to have 
even witnessed the crash.  Given the examiner's explanation 
concerning traumatic events under DSM-IV, this event would 
not sustain a diagnosis of PTSD, because neither the after-
the-fact learning about the crash nor the subsequent 
observation of grieving family members involved actual or 
threatened death or serious injury or threat to physical 
integrity of self or others; the actual event having already 
transpired.  

The examiner also found that the veteran's symptoms do not 
meet the criteria set out in DSM IV because he does not 
persistently re-experience the traumatic event in one or more 
of the following ways: recurring and intrusive distressful 
recollections, recurring in distressing dreams, flashbacks, 
intense psychological distress at exposure to internal or 
psychological distress at exposure to internal or external 
cures or physiological reactivity on exposure to internal or 
external cues that symbolize or resemble an aspect of the 
traumatic event.  Essentially, the examiner stated that the 
veteran's reported symptoms do not involve persistent or even 
frequent occurrences, are generalized, not specifically 
linked to particular stressful events, that he does not have 
flashbacks or a strong startle reaction, and that his 
symptoms are more related to his personality characteristics 
than to any induced trauma.

Given the extensive, well reasoned explanations contained in 
the April 2006 report, the Board affords considerably greater 
probative weight to this examination report than to the 
essentially unsupported assertions found in the other 
examination reports and clinical notations.  For this reason 
the Board finds that the preponderance of the evidence is 
against a finding that the veteran suffers from PTSD related 
to his military service, to include the alleged plane crash 
and his duty aboard his ship, the William C. Lawe.  


B.  Other acquired psychiatric disorder

The veteran also contends that his service in the Navy 
aggravated pre-existing psychiatric disorders, or 
alternatively, that his psychiatric disorders were caused by 
his service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in service or for aggravation 
of a pre-existing injury or disease aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection generally requires evidence of a current 
disability with relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Certain chronic diseases, to include psychosis, may be 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year in most cases after the 
date of separation from service.  38 U.S.C.A. § 1112(a)(1) 
(West 2002); 38 C.F.R. § 3.307(a)(3) (2005); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a).

For VA purposes, not all illnesses or injuries are considered 
disabilities.  Personality disorders are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(d).  

April 1962 service medical records show that the veteran was 
diagnosed by a team of staff psychiatrists to have an 
emotional disability reaction, which the Medical Board found 
to be an inherent, pre-existing personality disorder.  The 
report, from the Board of Medical Survey, indicates that the 
veteran's psychiatric condition was not incurred in the line 
of duty and was not aggravated by service.  For this reason, 
he was found to be unsuitable for military service and 
discharged in April 1962.  


Post-service, the first evidence of psychiatric illness is 
found in VA clinic notes from January 1994, at which time the 
veteran was diagnosed with an anxiety disorder.  Following 
these notes are numerous psychiatric diagnoses over the 
years, including major depressive disorder, bipolar disorder, 
borderline personality disorder, drug and alcohol abuse, 
general anxiety disorder, dysthymia, and major depression 
with psychotic symptoms.  

Several examiners have opined that the veteran had 
psychiatric disorders of long-standing duration; this 
includes the military board of examiners which recommended 
discharge of the veteran in April 1962 due the effects of his 
personality disorder.  However, the preponderance of the 
evidence shows that no psychiatric disorder had its onset 
during his service or was caused by his service.  

A July 2001 VA clinic note states that in reviewing the 
veteran's history "it becomes apparent that he had the 
relatively early onset of severe social phobia and associated 
dysthymia".  This note indicates only a relatively early 
onset; the language is too general for the Board to find that 
this refers to a condition that pre-existed service.  

A July 2002 examiner diagnosed the veteran with recurrent 
major depression, and stated that he had been previously 
diagnosed with a personality disorder.  This examiner stated 
"seems that he has a impairment in his psychiatric function 
and it probably was a pre-existing impairment before service, 
which aggravated it."  This examiner stated in an addendum 
under "note of clarification" the following:  "The pre-
existing conditions on the patient relate to his personality 
disorder which made him more vulnerable and decreases his 
ability to cope."  Thus, it is clear from the addendum that 
the pre-existing impairment in the veteran's psychiatric 
function refers to his personality disorder, which is 
consistent with the April 1962 findings of the medical board.

The April 2006 examiner stated that the veteran had "chronic 
depression, anxiety which appeared to be related to ingrained 
personality characteristics as well as clinical syndromes he 
has had in the past which he appears to be unable to 
overcome."  She also provided diagnoses of depressive 
disorder, not otherwise specified, polysubstance abuse in 
self reported remission, and personality disorder, not 
otherwise specified.  Thus, this examiner attributed his 
psychiatric illnesses either to a personality disorder, or 
other clinical syndromes, but does not indicate that these 
other clinical syndromes had their onset during service or 
pre-existed service.  

A February 1994 VA exam for mental disorders found that "The 
obvious precipitating factor for his depression is problems 
with the law."  The impression of this examiner was "Major 
depression: The patient's depression is purely because of 
situational crises leading from his illegal activities."  
June 1994 VA clinical notes state that the veteran was 
anxious and mildly depressed about his present homeless 
situation and financial difficulties.  A July 1997 VA PTSD 
clinical team intake report states that the veteran had a 
very low self image which began in childhood and was 
reinforced in the service.  

While the record is replete with veteran-supplied histories 
of his duty aboard the U.S.S. William C. Lawe in Cuban 
waters, and clinicians report that his psychiatric 
difficulties began at that time, this is information already 
contained in his service medical records.  The Board does not 
dispute that the veteran suffered from a personality disorder 
that preceded his service, and, indeed, was the reason for 
his discharge.  Nor does the Board dispute that the veteran 
currently suffers from various psychiatric disorders in 
addition to his personality disorder.  However, in this case, 
the essential requirement which has not been satisfied for 
entitlement to service connection is competent evidence of a 
nexus between any psychiatric disorder, other than a 
personality disorder, and his military service.  

While the record supports a finding that the veteran's 
personality disorder pre-existed his service, any worsening 
of his personality disorder during service does not support a 
grant of entitlement to service connection because a 
personality disorder is not a disability under VA 
regulations.  See C.F.R. § 3.303 (c).  However, the Board 
does not concede that the veteran's personality disorder was 
aggravated by his service.  Despite more recent statements 
that his service aggravated his personality disorder, the 
contemporaneous medical opinion, rendered in April 1962, 
found that his condition was not aggravated by service.  The 
Board places greater probative value on the opinion rendered 
in 1962 than on opinions rendered after an intervening three 
decades.  

Service medical records clearly show, after psychiatric 
hospitalization and review of the Navy medical board, that 
the only psychiatric illness with which the veteran suffered 
during service was a personality disorder.  The next evidence 
of record of psychiatric illness occurred over three decades 
later, in VA clinic notes from January 1994 which diagnosed 
the patient with an anxiety disorder.  Since the only illness 
shown in service, or at any within 33 years of service, was a 
personality disorder, there can be no claim based upon 
chronicity for the other diagnosed conditions.  Likewise, 
because the first evidence of record of any of these 
psychiatric disorders occurred much later than one year after 
separation from service, the provisions of 38 C.F.R. § 3.307 
and § 3.309, for chronic diseases, are inapplicable to the 
veteran's claim.  

In summary, the preponderance of the evidence shows that the 
veteran's current psychological symptoms are either 
manifestations of a personality disorder, which is not a 
disability for VA purposes, or had their onset long after 
service and are unrelated to service.  For these reasons, his 
current diagnosed psychiatric illnesses do not meet the 
criteria for entitlement to service connection.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder, is 
denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


